            Case 1:20-cv-10767-RGS Document 6 Filed 04/20/20 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

ACA INTERNATIONAL,

               Plaintiff,

       v.                                             Civil Action No. 1:20-cv-10767-RGS

MAURA HEALEY, IN HER OFFICIAL
CAPACITY AS MASSACHUSETTS
ATTORNEY GENERAL

               Defendant.



              PLAINTIFF’S EMERGENCY MOTION FOR A TEMPORARY
              RESTRAINING ORDER AND PRELIMINARY INJUNCTION

       Pursuant to Rule 65(a) of the Federal Rules of Civil Procedure, Plaintiff ACA International

(“ACA”) hereby respectfully moves for a temporary restraining order and preliminary injunction

on an emergency basis and expedited briefing schedule, to enjoin the enforcement of 940 CMR

35:00, Unfair and Deceptive Debt Collection Practices During the State of Emergency Caused by

COVID-19 (the “Regulation”), issued by the Massachusetts Attorney General (“AG”) and made

effective on March 26, 2020.

       ACA hereby incorporates by reference the Complaint and the memorandum of law in

support of this motion, filed contemporaneously herewith.

       As detailed in the accompanying memorandum of law, there is a substantial likelihood that

ACA will succeed on the merits of its claims against the AG; that without a preliminary injunction

and temporary restraining order, there is substantial risk that ACA and its members will suffer

irreparable harm; that the balance of harms weighs in favor of ACA; and the requested preliminary

injunction and temporary restraining order will not adversely affect the public interest.
          Case 1:20-cv-10767-RGS Document 6 Filed 04/20/20 Page 2 of 3



       WHEREFORE, ACA respectfully requests that the Court enter a temporary restraining

order and preliminary injunction enjoining enforcement of the Regulation.

                             REQUEST FOR ORAL ARGUMENT

       ACA hereby respectfully requests a hearing on this motion under Local Rule 7.1(d). ACA

asks that the Court conduct the hearing telephonically. The United States District Court for the

District of Massachusetts has issued a series of orders that are available on the court’s website at

http://www.mad.uscourts.gov/. Among other things, the Court has issued a Public Notice entitled

“Public Access to Video and Teleconference Hearings,” which notes that “[i]n light of the ongoing

national emergency with respect to the coronavirus pandemic, the United States District Court for

the District of Massachusetts has issued general orders supporting video and teleconferencing for

civil and criminal hearings in accordance with the applicable statutes and rules of the Judicial

Conference of the United States. . . .” Public Notice, Mar. 31, 2020, available at http://www.mad

.uscourts.gov/general/pdf/announce/033120%20Public%20Notice%20Public%20Access%20to

%20video%20and%20teleconference%20Hearing-%20Coronavirus.pdf (viewed April 20, 2020).

Moreover, while the public clerk’s office of the federal court remains open during regular business

hours, the Clerk’s public counters are closed. See Public Notice, Apr. 14, 2020, available at http:

//www.mad.uscourts.gov/general/pdf/announce/041420%20Public%20Counter%20closed%20-

%20Coronavirus.pdf (viewed April 20, 2020). This Court may also take judicial notice that the

various judges of this District Court are routinely granting motions by the parties to appear

telephonically, rather than in person, at hearings.




                                                  2
         Case 1:20-cv-10767-RGS Document 6 Filed 04/20/20 Page 3 of 3



Dated: April 20, 2020.

                                  Respectfully submitted,

                                  ACA INTERNATIONAL

                                  By its attorneys,

                                  /s/ David M. Bizar
                                  David M. Bizar (BBO# 566795)
                                  Seyfarth Shaw LLP
                                  Seaport East, Suite 300
                                  Two Seaport Lane
                                  Boston, MA 02210-2028
                                  Telephone: (617) 946-4874
                                  Fax: (617) 790-5368
                                  Email: dbizar@seyfarth.com

                                  Robert J. Carty, Jr. (pro hac application forthcoming)
                                  Seyfarth Shaw LLP
                                  700 Milam Street
                                  Suite 1400
                                  Houston, TX 77002
                                  Telephone: (713) 225-2300
                                  Fax: (713) 225-2340
                                  Email: rcarty@seyfarth.com




                                       3
